Citation Nr: 0937121	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction rests with the Waco, Texas RO.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by the inability to maintain 
employment, as well as by recurrent and intrusive distressing 
recollections, avoidance, sleep problems, hypervigilance, 
exaggerated startle response, isolation, difficulty 
concentrating, emotional numbing, anger problems and the 
inability to be around people; however, such disability is 
not manifested by total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

						VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated 
in April 2005 and March 2006.  To the extent that complete 
notice followed the adverse decision on appeal, 
readjudication occurred, most recently in March 2007, thus 
curing any timing defect.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The examiner obtained an 
accurate history, listened to the Veteran's assertions, and 
established clinical findings.  Therefore, the Board finds 
that the examination is adequate. Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings

In April 2005, the appellant submitted a request for an 
increase for his PTSD, which was evaluated at 50 percent 
disabling.  The appellant was afforded a VA examination in 
May 2005.  During this examination, the appellant reported 
continued PTSD symptoms including light sleep, nightmares, 
emotional numbing, avoidance of emotions and memories, 
hyerviligance, anger problems, intrusive thoughts, isolation, 
dissociation, and the inability to be around people.  He also 
endorsed panic attacks.  The appellant reported having not 
worked since his initial rating examination.  He tried to 
work in his brother's cabin-making shop but found himself 
unable to be around people.  However, he reported that he 
occasionally helped his brother with delivery of the 
cabinets.  The appellant reported a good relationship with 
his girlfriend of four to five months, as well as with his 
children and grandchildren.  It was noted that he visited two 
of his daughters and grandchildren last year and had a 
positive visit.  Otherwise, he had very limited social 
interaction.  The examiner noted that the appellant's 
symptoms had not changed.  Examination revealed no delusions 
or hallucinations, inappropriate behavior, or suicidal 
thoughts.  He reported homicidal thoughts when angry.  There 
were no deficiencies in memory, he was oriented and had 
moderate depression.  Panic attacks in large crowds were 
noted.  Communication was impaired by isolation and problems 
with authority figures.  PTSD was diagnosed and a GAF score 
of 50 was assigned.  

In a December 2005 examination, the appellant reported 
feeling depressed.  He reported visiting his daughters out of 
state which made him happy.  But he reported that he did not 
connect and was happy to return home.  He reported trying to 
schedule activities, including hiking but noted that he has 
been reading at home and not getting out.  The appellant 
reported being in contact with his family.  Sleep problems 
were also noted.  The appellant reported having a couple of 
friends but noted he felt lonely.  A GAF score of 53 was 
assigned.  A GAF score of 54 was assigned in January 2006.  

The appellant was examined again in May 2006.  He reported 
sleep problems associated with irritability.  The appellant 
was alert and organized, and speech was coherent.  His affect 
was tired and he reported that he was not a pleasant person 
to be around.  The appellant reported feelings of anger, 
loneliness and stress from wanting to do a good job to avoid 
conflicts with his supervisor.  A history of quitting a lot 
of jobs was noted.  A GAF score of 50 was assigned.  

The appellant was afforded another VA compensation and 
pension examination in February 2007.  At that time, he 
reported that his body was working well and that he felt 
confident he was staying on top of his dysfunctional 
thoughts.  He reported having depression every day, and 
anxiety when exercising, and that he did not have many 
friends.  The appellant reported that he broke up with his 
girlfriend of 4-5 months but now had a new girlfriend.  He 
reported that when he visits his daughters in Idaho he is 
happy and is considering moving back there.  It was noted 
that the appellant had significant impairment in psychosocial 
functioning and that he could not work.  The appellant also 
had significant difficulty in his social life and he was 
somewhat ungroomed, with offensive breath.  His affect was 
appropriate, mood anxious and he was oriented times three.  
Examination showed the appellant understood the outcome of 
his behavior.  There were no panic attacks, episodes of 
violence, or homicidal or suicidal thoughts.  PTSD symptoms 
were noted to include recurrent and intrusive distressing 
recollections, avoidance, sleep problems, hypervigilance, 
exaggerated startle response, and difficulty concentrating.  
The examiner noted that the appellant has had problems 
maintaining employment since service and that he was last 
employed on a long term basis 5-10 years ago.  Employment 
problems stemmed from anger and irritability, difficulty 
concentrating and hypervigilance.  It was noted that the 
appellant attempted to go to real estate school but found it 
too difficult.  It was also noted that the appellant was 
unable to maintain long term relationships due to 
estrangement from others, and due to hyperviligance.  Chronic 
PTSD was diagnosed and a GAF score of 50 was assigned.  

        Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply 
a schedule of ratings, chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see 38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed 
under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id.

					Analysis

The appellant has appealed the denial for a rating higher 
than 50 percent disabling for PTSD.  This rating contemplates 
occupational and social impairment with reduced reliability 
and productivity.  To warrant an increased rating the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Based on a review of the evidence, the Board finds that a 70 
percent disability rating for PTSD is warranted.  In this 
regard, the Board notes that the Veteran's PTSD is manifested 
by recurrent and intrusive distressing recollections, 
avoidance, sleep problems, hypervigilance, exaggerated 
startle response, and difficulty concentrating.  In April 
2005, the Veteran reported the inability to be around people 
and other evidence indicates that he has very limited social 
interaction.  Also in April 2005, the Veteran reported 
homicidal thoughts when angry and panic attacks in large 
crowds.  Communication was also shown to be impaired by 
isolation and problems with authority figures.  The February 
2007 VA examiner noted that the Veteran has problems 
maintaining employment and that he was last employed on a 
long term basis 5-10 years ago.  The Veteran was also unable 
to maintain long-term relationship due to estrangement from 
others, and hyperviligance.  It was further noted that the 
Veteran was somewhat ungroomed and that his breath offensive.  

In light of the above factual findings, the Board finds that 
the overall PTSD symptomatology is consistent with the 
criteria for a 70 percent disability rating under Diagnostic 
Code 9411.  The Board notes that a 70 percent rating is also 
consistent with the appellant's GAF scores.  The appellant 
has been assigned GAF scores of 50, 53 and 54.  Although a 
GAF score of 53 was assigned in the December 2005 examination 
and a score of 54 was assigned in the January 2006 
examination, the majority of the Veteran's GAF scores have 
been 50.  A GAF score of 50 was assigned in the May 2005, May 
2006 and February 2007 examinations.  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that these GAF scores are consistent with severe 
PTSD and with the 70 percent rating.  

The Board finds that the appellant's disability picture PTSD 
most nearly approximates the criteria for a 70 percent 
rating.  However, the Board notes that a rating in excess of 
70 percent disabling is not warranted because the evidence 
does not show total occupational and social impairment.  
Although the appellant has reported that he does not have 
many friends, he nevertheless reported a having a few friends 
and a positive relationship with his family.  Moreover, the 
most recent VA examination revealed average intelligence, no 
delusions, no panic attacks, good impulse control, no 
episodes of violence and slight to moderate problems with 
activities of daily living.  There was no showing of gross 
impairment of thought processes, hallucinations, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation, or severe memory loss.  The 
Veteran was somewhat unhygienic at the February 2007 VA 
examination, but the evidence nevertheless fails to 
demonstrate that he is incapable of minimal personal hygiene, 
and that finding, standing alone, does not indicate a 
disability picture most approximated by a 100 percent 
evaluation.  Thus, a rating in excess of 70 percent is not 
justified here.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2009) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
PTSD, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder. Moreover, the 
evidence does not demonstrate other related factors. The 
Veteran has not required frequent hospitalization due to 
service-connected disorders. Moreover, marked interference 
with employment has not been shown. In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of an extraschedular rating was 
not prejudicial.



ORDER

A 70 percent disability rating for PTSD is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.   


REMAND

In his April 2005 claim for an increased rating and November 
2005 notice of disagreement, the Veteran reported that he was 
unable to work on a regular basis because of his service 
connected disability.  During the February 2007 examination, 
the VA examiner noted that the appellant has had problems 
maintaining employment since service and that he was last 
employed on a long term basis 5-10 years ago.  The VA 
examiner agreed that the appellant's unemployment is 
attributable to his mental disorder effects.  Specifically, 
he noted that the Veteran's employment problems stem from 
anger/irritability, difficulty concentrating, exaggerated 
startle response and hypervigilance.  

The law provides that TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As such, the 
TDIU claim is considered to have been raised by the record 
and thus is a component of the instant claim.  Accordingly, 
the Board has jurisdiction over this issue.  However, in the 
present case, additional development is required.  
Specifically, the RO must provide appropriate notice and 
adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice 
obligations are satisfied concerning the 
claim for TDIU and adjudicate such claim, 
to include obtaining a VA opinion on the 
question of whether it is at least as 
likely as not that the Veteran is unable 
to obtain and maintain substantially 
gainful employment as a result of his 
service-connected PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


